PER CURIAM.
The final judgment under review entered pursuant to a jury verdict awarding appel-lee $4,026,000 in this eminent domain action is affirmed. The trial court properly excluded evidence of appellee’s own appraisals and evaluations in connection with its purchase, financing and insuring of the subject property which occurred some six months prior to the actual date of the taking and was made under distress-sale circumstances with knowledge that the County was seeking to condemn the property for the Metro-rail project. Dade County v. Still, 377 So.2d 689 (Fla.1979); State Road Department v. Chicone, 158 So.2d 753 (Fla.1963); Yoder v. Sarasota County, 81 So.2d 219 (Fla.1955); Culbertson v. State Road Department, 165 So.2d 255 (Fla. 1st DCA 1964).
Upon appellee’s, motion, we remand to the trial court with directions to tax reasonable costs, including attorney’s fees incident to *1037this appeal. See Dade County v. Davidson, 418 So.2d 1231 (Fla. 3d DCA 1982).1
Affirmed.

. In Dade County v. Davidson, supra, an earlier appearance of the instant case, this court held that an appeal from the compensation award in an eminent domain action stays the trial proceedings but does not preclude the trial court from entering a nonfinal order retaining jurisdiction to tax costs.